Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 1/15/2021 has been entered.  Claims 1 and 12 were amended.  Claims 1-14 and 16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the composition of claim 1 has 0.1-50% dimethyl isosorbide and 0.1-50% polyol, however claim 1 has been amended to recite that the water content is at least 70%.  Therefore, the ranges in claim 2 fails to further limit the subject matter on which it depends because amounts of up to 50% dimethyl isosorbide and polyol are not obtainable if the amount of water is at least 70%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation an antioxidant which is a non-flavonoid phenolic or polyphenolic antioxidant, and the claim also recites preferably selected from the group consisting of resveratrol and ferulic acid which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) in view of Crotty et al. (US 5,824,326; patented October 20, 1998). 
Applicant’s Invention
Applicant claims a composition comprising water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate and a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 1)
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 12)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Tamarkin et al. teach alcohol free foam compositions comprising water, and active ingredient selected from therapeutic agents and excipients with therapeutic properties agents (abstract).  Formulations are oil-in water emulsions comprising at least 2% urea, at least 1% hydroxy acid, at least 2% therapeutic agent and 3-18% liquefied gas [0008-0009; limitation of claims 4 and 5].  Formulations also comprise water to complete the total mass to 100%, which allows for up to 90% water in the formulation [0010; limitation of claim 1].  Therapeutic agents which facilitate enhanced delivery of actives to include polyhydric alcohols such as butylene glycols, glycerol and dimethyl isosorbide [0073; limitation of claim 6].  The therapeutic agents comprise about 2-30% of the total composition [0074].  Skin soothing and/or healing agents include panthenol, aloe vera, allantoin, bisabolol and dipotassium glycyrrhizinate [0128; limitation of claims 1, 3 and 9].  Antioxidants are added in amounts of 0.1-10% and include tocopherol, bioflavonoids (phenolic antioxidants) and grape skin/seed extracts [0134-135; limitation of claims 2 and 8].
Tamarkin et al. does not teach a kit where the phenolic antioxidant is combined with an aqueous solution of dimethyl isosorbide, panthenol or In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (limitation of claim 12).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
With respect to claim 1 and 16, Tamarkin et al. do not teach that dimethyl isosorbide and the polyol are in equal amounts, preferably 10wt% each.  With respect to claim 7, Tamarkin et al. does not teach the antioxidant is ferulic acid.  With respect to claim 9, Tamarkin et al. do not teach the specific butylene glycol 1, 3-butanediol. 
It is for the reason that Crotty et al. is joined.
Crotty et al. teach a cosmetic composition comprising ferulic acid (a phenolic antioxidant) and dimethyl isosorbide in a carrier (abstract).  The properties of the ferulic acid are enhanced when combined with dimethyl isosorbide and carrier and the cosmetic formulation comprises 0.01-5% by weight ferulic acid, 0.1-20% by weight dimethyl isosorbide and a carrier to enhance skin lightening, skin damage, antioxidant and other skin activities (column 1, lines 10-63).  The carrier ranges in amounts of 10-99.9% and typically include polyols selected from propylene glycol, polypropylene 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Tamarkin et al. and Crotty et al. teach cosmetic compositions comprising phenolic antioxidants, polyols and water. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al. and Crotty et al. to include dimethyl isosorbide and the polyol, preferably 1.3-butanediol, in equal amounts, preferably 10wt% each with a reasonable expectation of success.  One would have been motivated at the time of the invention to adjust the amounts of dimethyl isosorbide and polyol in a 1:1 ratio because Tamarkin et al. teach butylene glycols and dimethyl isosorbide range about 2-30% of the total composition and Crotty et al. teach formulations comprising 1, 3-butanediol in amounts ranging from 1-50% of the composition aid in enhancing skin lightening and antioxidant activity on the skin.  Therefore formulating an 
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al. and Crotty et al. to include the polyphenolic antioxidant ferulic acid with a reasonable expectation of success.  One would have been motivated at the time of the invention to include ferulic acid because Tamarkin et al. teach antioxidants are added in amounts of 0.1-10% and Crotty et al. teach the properties of ferulic acid are enhanced when formulated with dimethyl isosorbide.  Therefore formulating a composition comprising ferulic acid, 10wt% dimethyl isosorbide and 10wt% polyol would have been prima facie obvious to one seeking to formulate a foam composition with enhanced skin lightening properties.  


Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) and Crotty et al. (US 5,824,326; patented October 20, 1998) as applied to claim 12, in further view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Tamarkin et al. and Crotty et al. are addressed in the previous 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al. and Crotty et al. do not teach that the phenolic or polyphenolic antioxidant is in the form of a lyophilisate.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al. and Dumas et al. are drawn to methods of formulating phenolic formulations for skin treatment.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Dumas et al. to form a kit where the polyphenol active lyophilized with a reasonable expectation of success.  One would have been motivated at the time of the invention to use lyophilized polyphenol extracts because Dumas et al. teach that lyophilized polyphenol extracts can be redispersed in solvents to form ready to use cosmetics.  

Claim 10 and 11 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) and Crotty et al. (US 5,824,326; patented October 20, 1998), as applied to claim 1, in view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant claims a method for making the composition of claim 1 comprising an a) providing an aqueous solution comprising dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) providing a phenolic or polyphenolic antioxidant; and c) mixing a) and b) the shortly before use.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Tamarkin et al. and Crotty et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al. and Crotty et al. do not teach a method of mixing an aqueous solution of dimethyl isosorbide, panthenol or dipotassium gycyrrhizinate and the polyol and then mixing it with the phenolic antioxidant.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al. and Dumas et al. are drawn to methods of formulating polyphenolic formulations for skin treatment.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Dumas et al. to first mix an aqueous solution of dimethyl isosorbide, and panthenol or dipotassium glycyrrhizinate with the polyol and then mix it with the polyphenol with a reasonable expectation of success.  One would have been motivated at the time of the invention to use lyophilized forms of phenolic antioxidants that can be mixed with solution because Dumas et al. teach that lyophilized polyphenol extracts aid in forming cosmetic formulations with improved moisture and antioxidant effects.  Therefore, one of ordinary skill would have been motivated to mix the phenolic antioxidant with the aqueous solution shortly before use to improve the effect of the active ingredients on skin. 


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/DANIELLE D SULLIVAN/Examiner, Art Unit 1617